EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Tyler Drye on 02/16/2022. 

The application has been amended as follows: 
In claim 1, 
Delete “entirely between the housing base and the housing lid along an entire longitudinal extension of the piezo actuator.”
Insert --entirely between a housing base and a housing lid along an entire longitudinal extension of the piezo actuator.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations “the piezo actuator is hermetically encapsulated in a housing by being arranged entirely between a housing base and a housing lid along an entire longitudinal extension of the piezo actuator” in claim 1 and “the piezo actuator is hermetically encapsulated in a housing, and the housing of the piezo actuator is arranged in a housing of the metering system” in claim 15. The closest prior arts are Katsumi (DE 10 2008 007202), Hong (US PG PUB 2015/0300748), and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Vishal Pancholi/Primary Examiner, Art Unit 3754